            Case 1:19-cv-01318-NRB Document 1 Filed 02/11/19 Page 1 of 5
	
	
	
	
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CAROLYN WOHR,

                                Plaintiff,                    Docket No. 1:19-cv-1318

        - against -                                           JURY TRIAL DEMANDED


 MASHABLE, INC.

                                Defendant.


                                         COMPLAINT

       Plaintiff Carolyn Wohr (“Wohr” or “Plaintiff”) by and through her undersigned counsel,

as and for her Complaint against Defendant Mashable, Inc. (“Mashable” or “Defendant”) hereby

alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of a dog playing with a garden sprinkler in Dallas Texas to beat the

summer heat, owned and registered by Wohr. Accordingly, Wohr seeks monetary relief under

the Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:19-cv-01318-NRB Document 1 Filed 02/11/19 Page 2 of 5
	
	
	
	
       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and transacts business in New York and is registered with the New

York Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Wohr lives at 715 Lakeland Road, Lake Dallas, Texas 75065.

       6.      Upon information and belief, Mashable is a foreign business corporation

organized and existing under the laws of the State of Delaware, with a place of business at 114

5th Avenue, New York, New York 10011. Upon information and belief, Mashable is registered

with the New York State Department of Corporations to do business in New York. At all times

material hereto, Mashable has operated a website at the URL: www.Twitter.com/Mashable (the

“Twitter Page”) and has owned and operated a website at the URL: www.Mashable.com (the

“Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Wohr photographed a dog playing with a garden sprinkler in Dallas Texas to beat

the summer heat (the “Photograph”). A true and correct copy of the Photograph is attached

hereto as Exhibit A.

       8.      Wohr then licensed the Photograph to various media outlets.

       9.      Wohr is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-116-086.
            Case 1:19-cv-01318-NRB Document 1 Filed 02/11/19 Page 3 of 5
	
	
	
	
       B.       Defendant’s Infringing Activities

       11.      On July 20, 2018, Mashable ran an article on the Website entitled Dog drags

sprinkler indoors, unleashing chaos in her wake. See: https://mashable.com/2018/07/20/dog-

brings-sprinkler-inside/#rRMXPye9Bkqo. The article featured the Photograph. A screenshot of

the Photograph on the article is attached hereto as Exhibit B.

       12.      On July 20, 2018, Mashable ran the Photograph on the Twitter Page. See Exhibit

C.

       13.      Mashable did not license the Photograph from Plaintiff for its article, nor did

Mashable have Plaintiff’s permission or consent to publish the Photograph on its Website or

Twitter Page.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       14.      Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-13 above.

       15.      Mashable infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website or Twitter Page. Mashable is not, and has

never been, licensed or otherwise authorized to reproduce, publically display, distribute and/or

use the Photograph.

       16.      The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.
               Case 1:19-cv-01318-NRB Document 1 Filed 02/11/19 Page 4 of 5
	
	
	
	
          17.     Upon information and belief, the foregoing acts of infringement by Mashable

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          18.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          19.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

          20.     Plaintiff further is entitled to her attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests judgment as follows:

          1.      That Defendant Mashable be adjudged to have infringed upon Plaintiff’s

                  copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

          2.      The Defendant Irish be adjudged to have falsified, removed and/or altered

                  copyright management information in violation of 17 U.S.C. § 1202.



          3.      Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s profits,

                  gains or advantages of any kind attributable to Defendant’s infringement of

                  Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

                  per copyrighted work infringed pursuant to 17 U.S.C. § 504;

          4.      That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

                  a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any
            Case 1:19-cv-01318-NRB Document 1 Filed 02/11/19 Page 5 of 5
	
	
	
	
               kind attributable to Defendant’s falsification, removal and/or alteration of

               copyright management information; or b) alternatively, statutory damages of at

               least $2,500 and up to $ 25,000 for each instance of false copyright management

               information and/or removal or alteration of copyright management information

               committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       6.      That Plaintiff be awarded her costs, expenses and attorneys’ fees pursuant to

               17 U.S.C. § 505;

       7.      That Plaintiff be awarded her costs, expenses and attorneys’ fees pursuant to

               17 U.S.C. § 1203(b);

       8.      That Plaintiff be awarded pre-judgment interest; and

       9.      Such other and further relief as the Court may deem just and proper.

                                  DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       February 11, 2019
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                                  Richard P. Liebowitz
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, NY 11580
                                                             Tel: (516) 233-1660
                                                             RL@LiebowitzLawFirm.com

                                                             Attorneys for Plaintiff Carolyn Wohr
